By the Court:
The summons in this action was issued in April, 1868, and no service was made on the defendants, or any of them, until May, 1871, although nothing occurred to obstruct the service—the defendants during all the meantime living *51within a short distance of the plaintiff, and being easily to be found. Such delay is absolutely without excuse, and it would be a practical defeat of the statute, which limits the issuance of a summons to the period of one year after the filing of the complaint, if the plaintiff" is .afterwards to arbitrarily delay the service of the summons for twice that period of time.
Judgment affirmed.